internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-128251-08 date date ---------------------------- ------------ --------------------------- ------------------------- ----------------------- legend distributing ----------------------------- ------------------------------------------------------------------------ ------------------------ controlled ----------------------- ------------------------------------------------------------------- ------------------------------------------------- controlled ------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ -------------------------------- state a ------------ date ------------------ group a -------------------------------------------------------------------------------------------------------- ------------------------------- group b -------------------------------------------------------- group c a ------------------------------------------------------------------------ ------ b c ---------------- --------------- plr-128251-08 d e f busine sec_1 busine sec_2 busine sec_3 dear ------------ ---------------- -------------------- ---------------------- ------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------- this letter responds to your representative's date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or either of the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a closely held state a corporation that was incorporated on date distributing’s capital structure consists of voting common_stock a shares of which are outstanding and non-voting common_stock b shares of which are outstanding distributing is owned by three family shareholder groups the outstanding shares are held in equal proportions by the three family groups group a group b and group c plr-128251-08 each of which owns c shares of voting common_stock and d shares of non-voting common_stock distributing is engaged in busine sec_1 busine sec_2 and busine sec_3 distributing has submitted financial information which indicates that busine sec_1 busine sec_2 and busine sec_3 have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented as valid business reasons distributing proposes the following transactions the proposed transaction controlled and controlled will be incorporated by distributing in state a each controlled_corporation will have one class of voting common_stock with e shares outstanding and one class of non-voting common_stock with f shares outstanding distributing will transfer the busine sec_2 assets and liabilities to controlled in exchange for all of the controlled stock contribution distributing will transfer the busine sec_3 assets and liabilities to controlled in exchange for all of the controlled stock contribution contribution and contribution are sometimes collectively referred to as the contributions immediately after the contributions distributing will distribute all of the controlled stock to the group b shareholders in exchange for all of their distributing stock and will distribute all of the controlled stock to the group c shareholders in exchange for all of their distributing stock the distribution thereafter the group a shareholders will own all of the distributing stock the group b shareholders will own all of the controlled stock and the group c shareholders will own all of the controlled stock distributing controlled and controlled will be accrual basis taxpayers representations the following representations have been made with respect to the proposed transaction a distributing controlled controlled and each of their respective shareholders will pay their own expenses_incurred in connection with the transaction b the indebtedness owed by controlled or controlled to distributing after the distribution if any will not constitute stock_or_securities plr-128251-08 c the fair_market_value of the controlled stock received by the shareholders of group b will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange and the fair_market_value of the controlled stock received by the shareholders of group c will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing e the five years of financial information submitted on behalf of busine sec_1 conducted by distributing is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of busine sec_2 to be transferred to controlled is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g the five years of financial information submitted on behalf of busine sec_3 to be transferred to controlled is representative of its present business operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted h following the transaction distributing controlled and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees i the distribution of the stock of controlled and controlled will be carried out for the following corporate business purposes i to enhance the success of the three businesses by enabling the corporations to resolve management problems that have arisen and been exacerbated by distributing’s operation of different businesses and ii to allow each of the shareholder groups to concentrate on a single business the distributions of the stock of controlled and controlled are motivated in whole or substantial part by one or more of these corporate business purposes j the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing controlled or controlled plr-128251-08 k the total adjusted_basis and the fair_market_value of the assets transferred to each controlled_corporation by distributing each will equal or exceed the sum of i the liabilities assumed within the meaning of sec_357 by each controlled_corporation and ii the total of any money and the fair_market_value of any property within the meaning of sec_361 transferred by each controlled_corporation to distributing that is to be distributed to the shareholders of distributing or transferred to the creditors of distributing pursuant to the plan_of_reorganization l the aggregate fair_market_value of the assets distributing transfers to each controlled_corporation in the contributions will equal or exceed the aggregate adjusted_basis of these assets m the liabilities to be assumed within the meaning of sec_357 by controlled and controlled in the transaction if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred n the fair_market_value of the assets of each controlled_corporation will exceed the amount of its liabilities immediately_after_the_exchange o the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property p distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction q except for short-term accounts_payable created in the ordinary course of business with respect to transactions based on terms and conditions arrived at by the parties bargaining at arm’s length no intercorporate debt will exist between distributing controlled and controlled at the time of or subsequent to the distribution of the stock of controlled and controlled r payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length s no parties to the transaction are investment companies as defined in sec_368 and iv plr-128251-08 t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution w the distributions are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor of any such corporation x immediately after the distributions neither distributing controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on information submitted and the representations set forth above we rule as follows plr-128251-08 the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to the group b shareholders in exchange for all of their distributing stock will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to the group c shareholders in exchange for all of their distributing stock will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities and upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled and controlled each will recognize no gain_or_loss on the receipt of assets in exchange for their respective controlled stock and the assumption_of_liabilities sec_1032 controlled 1's basis in each asset received from distributing and controlled 2's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled 1's holding_period of each asset received from distributing and controlled 2's holding_period of each asset received from distributing will include the period during which distributing held such asset sec_1223 the group b shareholders and group c shareholders will recognize no gain_or_loss and no amount will otherwise be included in the income of either the group b shareholders or the group c shareholders upon receipt of the controlled and controlled stock respectively in exchange for all of their distributing stock sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock to the group b shareholders and the controlled stock to the group c shareholders sec_361 the aggregate basis of the controlled stock in the hands of the group b shareholders and the controlled stock in the hands of the group c shareholders will plr-128251-08 equal the aggregate basis of the distributing stock each respectively surrendered in the exchange sec_358 the group b shareholders’ holding_period of the controlled stock and the group c shareholders’ holding_period of the controlled stock received in the distribution will include each shareholder's respective holding_period of the distributing stock respectively surrendered in the distribution provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing's earnings_and_profits will be allocated between distributing and controlled and between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or both see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-128251-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _________________________ richard m heinecke assistant to the branch chief branch corporate cc
